Case: 2:20-cv-00054-WOB-CJS Doc #: 6-6 Filed: 04/14/20 Page: 1 of 2 - Page ID#: 105

 

CABINET FOR HEALTH AND FAMILY SERVICES
OFFICE OF LEGAL SERVICES

Andy Beshear 275 East Main Street, 5W-B Eric C. Friedlander
Governor Frankfort, KY 40621 Acting Secretary

502-564-7905

202 ot STS Wesley W. Duke
Www. cnis.Ky.gov General Counsel

March 23 2020

On March 6, 2020, Governor Andy Beshear signed Executive Order 2020-215 declaring a state of emergency in
the Commonwealth due to the outbreak of the COVID-19 virus, a public health emergency. On March 14, 2020
Governor Beshear recommended that Kentucky hospitals cease performing elective procedures on March 18,
2020. Therefore, pursuant to the authority in KRS Chapter 39A, KRS 194A.025, KRS 214.020 and Executive
Order 2020-215 the Cabinet for Health and Family Services, Department of Public Health states that the
following directives are in effect during the this state of emergency:

Aggressive social distancing measures have been mandated by emergency order as a necessary measure
to limit and contain the spread of the COVID-19 infection. As a consequence of these mandates:

1.

2.

ALL non-emergent, non-urgent in-person medical, surgical, dental, and any other healthcare practice or procedure
must have immediately ceased effective close of business on March 18, 2020.
The Commonwealth of Kentucky relies upon licensed healthcare professionals within the state to exercise their best
clinical judgment in the implementation of this restriction.
To assist licensed healthcare professions in the exercise of their judgment, the following guidelines are offered:
a. Emergent — Any healthcare service that, were it not provided, is at high risk of resulting in serious and/or
irreparable harm to a patient if not provided within 24 hours.
b. Urgent — Any healthcare service that, were it not provided, is at high risk of resulting in serious and/or
irreparable harm to a patient if not provided within 24 hours to 30 days.
c. Non-Urgent — Any healthcare service that, were it not provided, is unlikely to result in any serious and/or
irreparable harm to a patient if not provided for more than 30 days. (For example, chiropractic medicine.)
When considering the above guidance, clinicians are urged to consider whether the service provided would still be
retrospectively deemed necessary if the patient (or close contact of the patient) were to become infected by COVID-19
as a result and suffer serious and/or irreparable harm as a result.
Under all circumstances where clinically possible, use of telephonic or video communication to provide telemedicine
services is strongly urged. Medicare and Medicaid have WAIVED! typical telemedicine and HIPAA requirements
and you may even use non-HIPAA compliant video services such as FaceTime, Skype, and others during the current
state of emergency.

All healthcare providers are instructed to follow these recommendations when considering what
procedures to cancel. This directive became effective at midnight March 18, 2020.

 

' See https://chfs.ky.gov/agencies/dms/Documents/ProviderT elehealth%20FAQs%XXX-XX-XXXX.pdf and
https:/Awww.cms.gov/newsroom/press-releases/president-trump-expands-telehealth-benefits-medicare-beneficiaries-
during-covid-19-outbreak.

TEAM seat

Kentucky.gov KE NTU C KY An Equal Opportunity Employer M/F/D
Case: 2:20-cv-00054-WOB-CJS Doc #: 6-6 Filed: 04/14/20 Page: 2 of 2 - Page ID#: 106

All healthcare providers are instructed to follow these recommendations when considering
what procedures to cancel. This directive became effective at midnight March 18, 2020.

' See https://chfs.ky.gov/agencies/dms/Documents/ProviderTelehealth’20FAQs%XXX-XX-XXXX.pdf and

https://www.cms.gov/newsroom/press-releases/president-trump-expands-telehealth-benefits-medicare-beneficiaries-
during-covid-19-outbreak.

The Secretary for the Cabinet for Health and Family Services has been designated by the Governor
to deliver these directives during this public health emergency.

The Cabinet for Health and Family Services will continue to provide information and updates to
healthcare providers during the duration of this Public Health Emergency.

ors
Sincerely,
Eric Friedlander Steven J. ,»MD
Acting Secretary Commissioner

Governor’s Designee

Kentucky.gov KE NTU CKY An Equal Opportunity Employer M/F/D
